Citation Nr: 1616374	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a low back disorder.   

5.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD).

6.  Entitlement to a temporary total rating for hospitalization for a low back disorder, pursuant to 38 C.F.R. § 4.29.

7.  Entitlement to a temporary total rating for a period of convalescence following low back surgery, pursuant to 38 C.F.R. § 4.30.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1978 to August 1978 and from August 1979 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In June 2015, the Board remanded the appeal for further development.  After completion of this development, the case has since been returned to the Board for appellate review.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in a November 2011 VA Form 9.  However, he cancelled that request in December 2015.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

Also, the Veteran submitted an additional pertinent lay statement in January 2016, after certification of his appeal.  Regardless, in January 2016, he also waived his right to have the AOJ initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304.  Therefore, this evidence is accepted for inclusion in the record at this time.  

For purposes of clarity and organization, the Board has recharacterized several of the service connection issues on appeal.  For example, for the acquired psychiatric disorder issue on appeal, the Board is bifurcating this issue into two separate issues - (1) service connection for PTSD; and (2) service connection for an acquired psychiatric disorder (other than PTSD).  As such, this case has been recharacterized as set forth in the title page above.  The Court has consistently held that the Board can bifurcate a claim and address different theories or arguments in separate decisions.  Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  In the present case, the Board concludes that bifurcating the acquired psychiatric disorder claim into two separate issues for independent adjudication is the most proper way of handling the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The issues of service connection for an acquired psychiatric disorder (other than PTSD), service connection for a low back disorder, and entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  In a final September 2005 rating decision, the AOJ previously considered and denied a claim for service connection for a low back disorder.  The Veteran was notified of the September 2005 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of this decision. 

2.  The evidence received since the September 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.   

3.  In a final September 2008 decision, the Board denied service connection for PTSD.  The Veteran was notified of the September 2008 Board decision and of his appellate rights, but he did not appeal that determination.  

4.  The evidence received since the September 2008 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

5.  There is credible supporting evidence of the Veteran's in-service exposure to a noncombat-related stressor (a plane crash aboard the USS Nimitz in May 1981).  

6. The most probative evidence of record establishes that there is no current diagnosis of PTSD attributable to the Veteran's verified in-service airplane crash stressor, in accordance within the applicable VA regulation.






CONCLUSIONS OF LAW

1.  The September 2005 AOJ rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the September 2005 AOJ rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2008 Board decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2015).  

4.  The evidence received subsequent to the September 2008 Board decision is new and material, and the issue of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With regard to the new and material evidence issues, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C.A. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In any event, in this case, the July 2009 and February 2010 notice letters both explained and defined the term "new and material evidence."  Moreover, for the new and material evidence issues for a low back disorder and PTSD, because these issues on appeal are being reopened, VA's duties to notify and assist are deemed fully satisfied and there would be no prejudice to the Veteran in proceeding to decide these new and material evidence issues.  

For the issue of entitlement to service connection for PTSD, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the AOJ to the Veteran in July 2009, October 2010, and November 2011.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the July 2009 and February 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Furthermore, the July 2009 letter also included a copy of a VA form with specific instructions for identifying PTSD stressors.  

With regard to the timing of notice, the service connection for PTSD issue was readjudicated by the AOJ in a November 2011 Statement of the Case (SOC), such that any timing error was cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Accordingly, the Veteran has received all required notice in this case for the new and material evidence and service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs) dated from 1979 to 1981, service personnel records (SPRs), VA treatment records, Social Security Administration (SSA) disability records, and VA examinations.  For his part, the Veteran has submitted personal statements, statements from his representative, and a magazine article.  The Veteran failed to appear or cancelled several hearings that were scheduled for him during the course of the appeal.

The Veteran has stated he was treated for his low back in 1981 or 1982 at the Bronx VA Medical Center (VAMC).  VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this case, several attempts were made to secure additional alleged VA treatment records from the Bronx VAMC dated in 1981 or 1982, but those searches yielded negative responses in October 2010 and February 2011.  These negative responses were detailed by the RO in a Formal Finding of Unavailability dated in November 2011.  Thus, there is no further basis to secure these alleged records.  Furthermore, there is no allegation these records would be pertinent to the PTSD issue being denied.   

The Veteran was also afforded VA examinations in May 2008 and January 2011 for his claimed PTSD disability.  The VA examiners provided medical opinions addressing whether any current PTSD disorder is related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  They were also based on psychological testing and an analysis of the DSM-IV criteria for PTSD.  The VA examiners also considered the Veteran's lay assertions.  With respect to the lay contentions, the VA examiners rendered their own subjective findings concerning the credibility of the Veteran's reported history and psychiatric symptoms - which is in the province of a psychiatric/psychological examiner in rendering a diagnosis that relies, in part, on lay report of history and symptomatology.  As addressed below, the record contains sufficient evidentiary evidence of unreliable statements by the Veteran, statements of pecuniary interest by the Veteran and psychological test results capable of supporting the interpretations rendered by the VA examiners.  As also addressed below, the Board finds that these VA examiners based their opinions on an accurate factual basis.  

The Board further observes that the May 2008 and January 2011 VA examiners provided their diagnosis under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Effective August 4, 2014, VA implemented the most current version of the DSM-V.  However, VA has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the PTSD claim was originally certified to the Board in December 2011, DSM-IV is still the governing directive.  

As such, the Board finds that the VA examinations are adequate for rating purposes.

With regard to the previous June 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the remand, the AOJ scheduled the Veteran for a hearing in December 2015, which the Veteran cancelled in the same month.  As such, the AOJ has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the new and material evidence issues and service connection issue for PTSD.  

With regard to the issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), service connection for a low back disorder, and temporary total ratings, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  

II.  New and Material Evidence for Low Back Disorder

In a September 2005 rating decision, the AOJ denied a claim for service connection for a low back disorder because continuity of treatment for a back condition was not demonstrated.  Although the AOJ acknowledged there is a record of treatment in service for low back pain, no permanent residual or chronic disability subject to service connection was shown by the STRs or demonstrated by evidence following service.  By letter dated September 20, 2005, the Veteran was notified of the rating decision and of his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of the notice of decision.  Therefore, the September 2005 rating decision became final for the low back disorder.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2005).

The Veteran filed his claim to reopen service connection for a low back disorder in May 2006.  The AOJ did not reopen the new and material evidence claim and consider it on the merits in either the June 2010 rating decision on appeal or the November 2011 SOC.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the low back disorder before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence raises a reasonable possibility of substantiating the claim if when considered with the old evidence it triggers the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Shade, 24 Vet. App. at. at 117.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence has been received for the low back disorder issue, since the time of the final September 2005 rating decision.  See 38 C.F.R. § 3.156(a).  The Veteran has provided an additional detailed lay statement regarding how his low back disorder was incurred during service.  See January 2016 lay statement from Veteran.  Specifically, the Veteran stated that he reinjured his low back during service in May 1981 when thrown from the cockpit of a jet he was working on during an airplane crash.  Previously, this allegation was not in the record at the time of the prior final September 2005 rating decision.  Assuming the credibility of the Veteran's lay statement for purposes of reopening, the Board finds that this additional evidence relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Court has held that a lay statement, when competent, can be material for purposes of reopening a claim.  Shade, 24 Vet. App. at 122.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the low back claim can be addressed.

III.  New and Material Evidence for PTSD

In a September 2008 decision, the Board denied service connection for PTSD.  The Veteran did not initiate any appeal of the Board's decision, or submit a motion for reconsideration.  Therefore, the Board's September 2008 decision, which subsumes the prior AOJ decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).  In the final September 2008 Board decision, the Board denied service connection for PTSD on the basis that, although there was a verified in-service stressor, there was no current valid diagnosis of PTSD.  Only a "provisional" diagnosis of PTSD was of record. 

In the previous, final September 2008 Board decision, the Board only adjudicated the issue of service connection for PTSD; thus, the other acquired psychiatric disorders listed in the record (e.g., depression, substance abuse disorder, substance induced mood disorder, and personality disorder) constitute a new and distinct claim and are not new and material evidence issues.  In other words, these issues were never previously adjudicated by the AOJ or Board.  In this regard, the Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  In reviewing the earlier September 2008 Board decision, the Board has determined that a new and material evidence analysis is proper for the PTSD issue on appeal, as it was clearly adjudicated by the September 2008 Board decision.  However, in contrast, a de novo service connection analysis is proper for the acquired psychiatric disorder (other than PTSD) issue on appeal.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  As discussed further below, the separate issue of service connection for an acquired psychiatric disorder (other than PTSD) is being remanded for further development. 

The establishment of service connection for PTSD at the time of the September 2008 Board decision required:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran filed his claim to reopen service connection for PTSD in June 2009.  In the November 2011 SOC, the AOJ reopened the new and material evidence issue and considered service connection for PTSD on the merits.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the PTSD issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final September 2008 Board decision.  Specifically, SSA disability records dated in 2009 assessed mild PTSD in partial remission.  A VA physician addendum dated in 2009 diagnosed PTSD.  A VA nurse telephone note dated in April 2009 noted an impression of PTSD by history.  A VA mental health group counseling note dated in May 2009 also noted an impression of PTSD by history.  Finally, a VA nurse practitioner note dated in May 2009 noted an impression of "mild" PTSD.  Thus, there is now medical evidence of a current PTSD diagnosis.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the PTSD claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate PTSD claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied PTSD disorder claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service Connection for PTSD

At the outset, the Board observes that the AOJ has considered the service connection claim for PTSD on the merits.  Thus, there is no potential prejudice to the Veteran by the Board proceeding to a merits review.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he has PTSD as the result of exposure to a noncombat-related stressor during his service with the Navy from 1978 to 1981.  Specifically, he states that while serving as a jet mechanic on the flight deck of the USS Nimitz in May 1981, he witnessed a Marine Corps aircraft crash onto the flight deck, causing an explosion of the plane and of missiles aboard the vessel.  The Veteran fell from the cockpit of a plane he was repairing due to the force of the crash.  During this incident, he witnessed explosions, serious injuries, and the deaths of other sailors who he knew.  He asserts it was extremely traumatic and he was shaking during the incident.  He believes his mental problems began that day, and several months later in July 1981 he says he decided to leave the Navy because of these traumatic experiences.  The Veteran alleges PTSD-related symptoms since service to include nightmares, insomnia, flashbacks, intrusive thoughts, avoidance of crowds, hypervigilance, paranoia, depression, and anxiety.  Although he admits he did not receive any therapy or treatment for his psychiatric problems for at least 20 years after service, he asserts continuity of symptoms for his mental problems from the time of this incident.  He indicates he did not realize anything was wrong with him until his mother told him to seek help for his psychiatric problems.  See March 2003 and January 2016 Veteran's statements; VA mental health notes dated in July 2002 and November 2002; and February 2004 VA Form 9. 

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010).

However, the Veteran's alleged stressor of witnessing an airplane crash in the present case does not involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation, 38 C.F.R. § 3.304(f)(3).  Therefore, his alleged stressor does not fit within the parameters of the regulation change, such that the regulation change is of no benefit to this particular Veteran's case.  As such, corroborating evidence of the claimed in-service stressor is still required here.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45,094 (August 4, 2014).  As noted above, the amended 38 C.F.R. § 4.125 conforming to the DSM-V is not applicable in the present case.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for PTSD.  

Initially, the Veteran's SPRs and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His military occupational specialty (MOS) was a jet mechanic, which is not indicative of combat.  Moreover, his SPRs indicate he participated in no combat campaigns and received no wounds due to combat.  The Veteran has not made any allegation regarding participation in combat.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

With respect to the non-combat stressor of witnessing the airplane crash while on the flight deck of the USS Nimitz in May 1981 in which scores of U.S. sailors were killed or injured, there is credible supporting evidence that this stressor occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  In particular, the Veteran submitted a magazine article from Time Magazine, received in April 2007, which documented that in May 1981 there was an airplane crash on the flight deck of the USS Nimitz, in which three Marine officers died, 11 of the ship's crew died, and 48 sailors were injured.  Most importantly, the Veteran's SPRs confirm that the Veteran was serving on the flight deck of the USS Nimitz in May 1981.  Thus, this evidence of record shows it was highly plausible the Veteran experienced exposure to a traumatic non-combat related stressor.  Again, a stressor need not be corroborated in every detail, including the Veteran's personal participation.  Pentecost, 16 Vet. App. at 128.  In summary, there is sufficient credible evidence to verify the occurrence of this particular stressor.  38 C.F.R. § 3.304(f).  

The Veteran's STRs show that, on a July 1979 Report of Medical History, the Veteran denied nervous trouble, depression, excessive worry, insomnia, and drug use.  Upon objective examination in July 1979, no psychiatric disability was observed.  However, at a January 1981 in-service psychiatric consult, an assessment of immaturity or personality disorder was written down.  There was a recommendation for possible legal avenues for separation.  The Veteran reported being unhappy in the Navy, and that he could not take it anymore.  He stated he was very nervous, drank heavily, and wanted to leave the Navy because it was not right for him.  Notably, the Veteran's reported stressor of witnessing a plane crash occurred five months later in May 1981.  At the Veteran's July 1981 discharge examination, no psychiatric disability was found.  

The Veteran's STRs did not reveal any treatment or diagnosis of PTSD.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  

The Veteran's SPRs document non-judicial punishments in March 1981 and June 1981 for Article 86 violations of the Uniform Code of Military Justice (UCMJ), including disobeying a superior officer, making false statements, and sleeping on duty.  In June 1981, the Veteran was terminated from flight deck duty.  
In July 1981, the Veteran was not eligible for reenlistment, due to a commanding officer's non-recommendation.  A July 1981 Department of Navy Memorandum indicated the Veteran was separated from the Navy with a General Discharge.  It was noted the Veteran was an administrative burden, had a poor attitude and actions, set a bad example for his peers, and demonstrated irresponsibility and disrespect for military authority.  

Post-service, the Veteran was first treated for cocaine dependence and alcohol abuse in June 2002 according to a June 2002 VA psychiatric inpatient record.  Upon hospitalization at that time, the Veteran denied any past psychiatric treatments or hospitalizations.  The Veteran did report heavy alcohol use for the past four years back to 1998, and the abuse of cocaine beginning in his early 30s (so sometime post-service between 1987 and 1991).  Moreover, a VA Alcohol and Drug Abuse Treatment Program (ADATP) consult note dated in June 2008 stated the Veteran had previous contact with the ADATP program as early as 1996, but had not engaged in treatment at that time.

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to a diagnosis of PTSD based on his verified in-service plane crash stressor, the record reflects several favorable and unfavorable medical opinions and medical evidence of record.  However, upon review, in the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, VA mental health program notes dated in July 2002 and November 2002 from a VA nurse practitioner assessed rule out PTSD.  The Veteran reported his belief that his problems began in the service since he served on an aircraft carrier USS Nimitz as a jet mechanic and witnessed friends killed when an airplane crashed on the ship.  He talked about some of this experience which was in 1982 and that he has had frequent nightmares since then.  He reported periodic nightmares since the incident and his family told him that he was more guarded and different after he got out of the Navy.  He wanted to be evaluated for PTSD.

A VA PTSD clinic note dated in August 2002 indicated that, upon testing, the Veteran had high anxiety.  On his checklist for PTSD testing, the Veteran reported nightmares, anxiety, depression, irritability, flashbacks, and isolation, among other symptoms.

A VA mental health program consult note dated in July 2005 by a VA nurse practitioner diagnosed PTSD, provisional.  The Veteran was taking psychiatric medications. 

VA problem lists dated during 2006 listed PTSD as a current diagnosis.  

A VA mental health group counseling note dated in November 2008 from a VA nurse practitioner disclosed that the Veteran continued to be quite concerned about being diagnosed with PTSD, stating that his claim was denied.  It was explained to him that he did have "some symptoms of PTSD," but that his being involved in treatment had been very limited since he had a history of not attending appointments.  The impression was PTSD, provisional.  

SSA disability records dated in 2009 assessed mild PTSD in partial remission.  

A VA physician addendum dated in 2009 diagnosed PTSD.  

A VA nurse telephone note dated in April 2009 noted an impression of PTSD by history.  

A VA mental health group counseling note dated in May 2009 also noted an impression of PTSD by history.  

Finally, a VA nurse practitioner note dated in May 2009 noted an impression of "mild" PTSD.  

Conversely, the following evidence of record is unfavorable towards the Veteran's PTSD claim:

VA mental health treatment records dated from 2002 to 2011 often rendered diagnoses of depression; substance induced mood disorder with depressive features; alcohol dependence with physiological dependence; cocaine dependence with physiological dependence; nicotine dependence with physiological dependence; and a personality disorder.  Many of the Veteran's current mental health symptoms are attributed to these diagnoses.

A VA alcohol and drug treatment program evaluation addendum dated in June 2002 observed the Veteran had alcohol and cocaine abuse and adjustment disorder with mixed emotional features, secondary to recent relationship difficulties with his girlfriend of 4 years.  

A VA mental health group counseling note dated in June 2008 related that the Veteran was upset with his treating VA nurse practitioner.  He complained she was not diagnosing my condition, such that he could not get his claim for disability granted.  The VA nurse practitioner in question countered that the Veteran has had multiple cancellations and no-shows.  The Veteran was instructed he will need to make and keep his appointments with her (he was also noted to have a current referral to ADATP).  At this point the Veteran became quietly agitated accusing his treating VA nurse practitioner "of being prejudiced and not wanting to see anyone get ahead."  

A VA mental health program individual note dated in October 2010 stated that the Veteran asked about what results his psychological testing showed.  He was told he has some symptoms of PTSD but may not meet full criteria for the PTSD diagnosis.

At a VA psychology examination dated in May 2008, the Veteran reported he was told anyone could leave the Navy who was involved in the May 1981 plane crash incident.  He says he accepted this offer from the Navy and left.  He also stated that his life was "good" in the Navy before the May 1981 plane crash stressor.  (The Board initially observes that this report from the Veteran is in direct conflict with the January 1981 in-service psychiatric consult noted above showing the Veteran drank heavily and was very nervous prior to the May 1981 plane crash stressor).  The May 2008 VA examiner pointed out this discrepancy as well.

According to the May 2008 VA examiner, the Veteran denied ever being arrested or having any legal problems since his discharge form the navy.  However, the VA examiner remarked that VA medical records report the Veteran admitted to being arrested four times for domestic violence and having been in jail three times.  The VA examiner added that a January 2005 VA medical record note indicated that the Veteran avoided direct questions about his substance abuse problem and that his motivation for treatment was most likely linked to his application for compensation.  It was evident to the VA examiner that, during the current evaluation, the Veteran was also evasive in answering questions about his substance abuse history.

The May 2008 VA examiner had the Veteran undergo PCL-M and MMPI-2 testing for PTSD.  The VA examiner concluded that the Veteran's PCL-M score is above the cut-off normally used in epidemiological studies of PTSD.  There were severe findings from psychological tests measuring problems other than PTSD.  The degree of psychopathology the Veteran reported as experiencing was unusual even in a clinical population, according to the VA examiner.  While it may be that these results represent a "cry for help," the VA examiner found "it is quite likely that there was some intentional exaggeration of the current symptom picture possibly for secondary gain issues."  In addition, the Veteran answered the questions inconsistently and randomly.  

The May 2008 VA examiner concluded the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, he was diagnosed with polysubstance dependence; substance-induced psychotic disorder; and a personality disorder, NOS.  The VA examiner stated his belief that the Veteran's chronic history of substance abuse as well as an underlying personality disorder account for the difficulties he has encountered throughout his life.	

As to the rationale for this opinion, the May 2008 VA examiner clarified he had some very significant doubts related to this Veteran's reported history.  The Veteran was noted to have a history of changing his story.  His reported history was inconsistent with what has been found in the records.  The VA examiner found the Veteran to be a "very unreliable historian."  Although the Veteran reported symptoms associated with PTSD, the VA examiner did not believe the Veteran to be credible.  Rather, it was the opinion of the VA examiner that the Veteran's problems are a result of his chronic substance use and not PTSD, although the reported stressor was conceded.  The VA examiner also reasoned that the Veteran's disciplinary problems during service began well before the reported May 1981 plane crash.  The VA examiner added that the above opinion was based on review of the Veteran's military records, a review of the treatment records in the claims file, a clinical evaluation of the Veteran, a review of recent research, and application of the DSM-IV diagnostic criteria. 

The Veteran underwent another VA psychology examination in January 2011 with a separate VA examiner.  Upon testing, the VA examiner found the Veteran was inconsistent in responding to test items, with a degree of exaggeration of complaints.  The Veteran had a substance abuse disorder leading to depression.  Overall, the VA examiner commented the Veteran's condition appears to be a substance-induced depressive disorder compounded by joblessness, financial issues, as well as a probable learning disability.  The Veteran had current financial stressors.  He also had domestic violence charges in 1993, 1994, 1999, and 2002.  The January 2011 VA examiner remarked that the Veteran described PTSD symptoms to the VA examiner.  However, but for his psychometric assessment scores, the Veteran failed to complete testing.

The January 2011 VA examiner opined the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, the Veteran's depression was resolving.  The Veteran's chronic history of substance abuse as well as an underlying personality disorder account for past difficulties this Veteran has encountered throughout his 1ife, but his situation is improving.  The VA examiner expressed his opinion that the Veteran's personality has been the cause of his past violent and abusive behaviors (but not PTSD).  In rendering this opinion, the January 2011 VA examiner recounted a detailed discussion of all the Veteran's STRs and SPRs, in addition to other post-service evidence of record.  

Upon review of the entire evidentiary record, the Board finds that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  The May 2008 and January 2011 VA psychological examinations, in particular, were thorough, supported by explanations, and considered the Veteran's history and relevant longitudinal complaints.  They also considered the Veteran's reported history and lay statements in the context of the entire evidentiary record.  In this respect, the examiners found disparities regarding the Veteran's current contentions and his documented history.  For example, at the May 2008 VA examination, the Veteran denied a history of ever being arrested or having legal problems since his discharge while he previously reported a post-service history involving arrests for domestic violence and having been jailed several times.  The VA examiner also documented the observations of the Veteran's demeanor, which included evasiveness in answering questions.  Additionally, the VA examiner employed psychological testing which the examiner interpreted as showing some intentional exaggeration of symptomatology.

Overall, the Board finds that the May 2008 and January 2011 VA examiner opinions hold greater probative weight than the VA clinic record assessments which tend to support a PTSD diagnosis.  While holding some probative value, the clinic record assessments which specifically provide a PTSD diagnosis do not contain any rationale as to how the DSM-IV criteria have been met.  In contrast, the VA examination reports contain extensive analysis concerning the factual basis underlying their rationale with citation to specific facts supporting their conclusions.  None of the VA psychiatric treatment records that diagnosed the Veteran with PTSD had such extensive interviews and testing.  

In so holding, the Board has considered the Veteran's lay contentions.  As discussed above, the VA examiner opinions, to a certain extent, discredited the Veteran's descriptions concerning the claimed onset, nature and etiology of his psychiatric symptoms.  The Board finds that the VA examiners had a sufficient evidentiary basis to support their determinations as demonstrated by the Veteran's prior military offenses of making false statements, his inconsistent statements regarding the onset of his problems (the STRs documenting psychiatric evaluations and non-judicial punishment before the accepted stressor versus the Veteran's May 2008 report that his life was good before the plane crash), his contradictory statements concerning his legal history after service, and the professional observations of his demeanor and evasiveness on questioning leading to concerns of reliability of testimony.  All of these factors tend to impeach the overall reliability of his testimony.  Thus, the Board finds that the May 2008 and January 2011 VA examiner's opinions are based on an accurate factual predicate - the stressor event was conceded but the Veteran is shown to be an unreliable historian.

With regard to the actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-IV criteria for PTSD.  Indeed, as noted above, psychiatric testing has been performed, and the May 2008 and January 2011 VA examiners relied on such testing as well as their expertise in psychology.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

In summary, although there is credible evidence corroborating the existence of the in-service plane crash stressor, the most probative evidence of record establishes that there is no current diagnosis of PTSD attributable to this verified in-service stressor.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

Service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for an acquired psychiatric disorder (other than PTSD), service connection for a low back disorder, and entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30.

First, for the acquired psychiatric disorder (other than PTSD) issue on appeal, it does not appear that the Veteran has been provided adequate VCAA notice for the reasonably raised issue of service connection for an acquired psychiatric disorder (other than PTSD).  In this regard, the evidence of record reveals that the Veteran has been diagnosed with depression; substance-induced mood disorder with depressive features; alcohol dependence with physiological dependence; cocaine dependence with physiological dependence; nicotine dependence with physiological dependence; and a personality disorder.  See again Clemons, 23 Vet. App. at 5 (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Regardless, the AOJ did send him a notice letter in July 2009, but this letter did not advise him of the evidence necessary to substantiate a claim for service connection for an acquired psychiatric disorder other than PTSD.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the acquired psychiatric disorder issue.  

Second, for the acquired psychiatric disorder issue on appeal, neither the September 2009 rating decision, nor the November 2011 SOC, adjudicated service connection for an acquired psychiatric disorder (other than PTSD).  As such, the Board cannot consider whether the Veteran meets the requirements for service connection for an acquired psychiatric disorder (other than PTSD), without prior consideration by the AOJ, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Third, for the low back disorder on appeal, as new and material evidence has been received to reopen the underlying service connection claim, the Veteran should be scheduled for a VA examination and medical opinion to determine the etiology of his current low back disorder on the basis of in-service incurrence.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).  Although an earlier July 2005 VA examiner offered an etiological opinion for the low back, this opinion was speculative.  Moreover, subsequent to this July 2005 VA examination, the Veteran has alleged that he sustained a second low back injury during service in the May 1981 plane crash.  See January 2016 Veteran's statement.  

Fourth, as the appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file date to 2011.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Fifth, the Board notes that a decision on the pending claim for service connection for a low back disorder could affect the outcome of the Veteran's other claims for entitlement to temporary total ratings under the provisions of 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30.  This is because a prerequisite of entitlement to temporary total ratings for hospitalization or convalescence is the existence of an underlying service-connected disability.  As such, these claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for a low back disorder being remanded must be resolved prior to resolution of the other claims for temporary total ratings under the provisions of 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter in connection with his claim for service connection for an acquired psychiatric disorder (other than PTSD).  The letter should (1) inform him of the information and evidence that is necessary to substantiate the acquired psychiatric disorder claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The VCAA notice must also comply with applicable legal precedent, including Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AOJ should obtain VA treatment records from the Tampa, Florida, VA healthcare system dated from 2011 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of his current low back disorder(s).  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-ray testing if necessary.  The Veteran must be interviewed.  The examiner must provide a clear rationale for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, please specifically identify all current low back disorders.  (VA X-rays and MRIs dated in December 2007, June 2009, and July 2009 assessed low back degenerative changes and disc protrusion at L5-S1 with right S1 nerve root compression).

(b) For each diagnosed low back disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder began during or is otherwise causally related to the Veteran's period of active duty service from 1979 to 1981, to include his documented in-service treatment for low back muscle pain?  

(c) In rendering the above opinions, the VA examiner is advised of the following:

* The Veteran contends that he hurt his low back during service in September 1980 on board the USS Nimitz while carrying chains to tie down aircraft on the flight deck.  He sought treatment, and got medication and light duty.  More recently, the Veteran has also alleged that he reinjured his low back in May 1981 during service when thrown from the cockpit of a plane he was working on, as the result of a confirmed airplane crash on the flight deck of the USS Nimitz.  See January 2016 Veteran's statement.  He says his low back pain has been intermittent over the years, but has generally continued since the time of his Navy service from 1979 to 1981.  

* STRs document that the Veteran was treated in September 1980 aboard the USS Nimitz, when he reported a low back injury when on the flight deck due to lifting heavy chains.  Upon objective examination, the Veteran had tenderness in the right scapula area of the low back, and spasms were felt in upper and lower back.  The diagnosis was muscle pain.  He was treated with compresses and placed on light duty.  A few days later at follow-up in September 1980, treatment continued.  After the May 1981 confirmed airplane crash aboard the USS Nimitz, STRs dated in May 1981 note the Veteran hurt his finger on a conveyor belt on the flight deck, and note neck pain in June 1981 after hitting the back of his neck on a table.  There is also a June 1981 STR indicating the Veteran has low back pain ("LBP"), for which it appears he takes medication. 

* At his July 1981 STR discharge examination, no spine disability was found.  

* Post-service, at a July 1995 VA examination, the Veteran reported current intermittent low back pain.  He also remarked that he injured his right knee at the in-service May 1981 plane crash, but did not mention injuring his low back at that time.  

* Post-service, the Veteran has recently alleged that he was treated a short time after discharge from service at the Bronx VAMC for low back pain in 1981 and 1982.  (A search for these records yielded negative replies from the VAMC).  However, when the Veteran filed his earliest claim for service connection in June 1995 (for hearing loss and a right knee disorder), he listed in this June 1995 claim in-service treatment for his low back from 1979 to 1981, but in the post-service evidence section, he stated he was only treated for hearing loss and a right knee injury in 1981 at the Bronx VAMC.  There was no mention of low back treatment at the Bronx VAMC in the earlier June 1995 claim.  In addition, in a May 2006 Veteran statement, he denied any medical care or treatment for the low back since service.  A SSA physical residual functional capacity assessment dated in September 2009 assessed the Veteran was "felt by some to be a poor unreliable historian.  It is felt that he changes his story as it suits him and that medical findings in the records are inconsistent with his complaints."

* Post-service, a July 2005 VA examiner opined he could not attribute the Veteran's current low back lumbar disc disease to military service without resorting to speculation. 

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the following issues on appeal:  service connection for an acquired psychiatric disorder (other than PTSD), service connection for a low back disorder, and entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 
______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


